        Case 1:17-cv-04273-RA Document 31 Filed 09/13/19 Page 1 of 2


                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street
                                                      New York, NY 10007


                                                      September 13, 2019

BY ECF
The Honorable Ronnie Abrams
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     Jerry R. Hodges v. William P. Barr, 17 Civ. 04273 (RA)

Dear Judge Abrams:

        This Office represents William P. Barr (the “Defendant”) in his official capacity in
the above-referenced employment case. On July 11, 2019, this Court denied Plaintiff’s
motion to amend his Complaint because he had failed to adequately explain how any of his
proposed changes would survive a renewed motion to dismiss in light of this Court’s Order
granting the Defendant’s motion to dismiss without prejudice. See Dkt. No. 30. In that
decision, the Court provided Plaintiff with “one final opportunity to seek leave to amend his
Complaint,” by notifying the Court within thirty days of whether he seeks to amend. See id.
at 2. The Order also required Plaintiff to file a full-length proposed amended complaint,
together with an explanation of how the changes will allow the complaint to survive a
renewed motion to dismiss. See id. at 2-3.

       Over sixty days have passed since that Order, and Plaintiff has not notified the Court
of how he intends to proceed or of any proposed further amendments to his complaint.
Given Plaintiff’s decision not to seek further amendment of his complaint or otherwise
pursue this litigation, and for the reasons stated in this Court’s orders on the Defendant’s
motion to dismiss (Dkt. No. 24) and Plaintiff’s subsequent motion to amend his complaint
(Dkt. No. 111), the Defendant respectfully requests that the Court dismiss this action with
prejudice and close this case.

       Thank you for consideration of this request.
         Case 1:17-cv-04273-RA Document 31 Filed 09/13/19 Page 2 of 2




                                             Respectfully,

                                             GEOFFREY S. BERMAN
                                             United States Attorney

                                       By:   /s/ Charles S. Jacob
                                             CHARLES S. JACOB
                                             Assistant United States Attorney
                                             86 Chambers Street, Third Floor
                                             New York, NY 10007
                                             Tel: (212) 637-2725
                                             Fax: (212) 637-2702
                                             charles.jacob@usdoj.gov

cc: Pro se Plaintiff (via U.S. mail)




                                        2
